Case: 21-20150      Document: 00516318492           Page: 1     Date Filed: 05/13/2022




            United States Court of Appeals
                 for the Fifth Circuit                                   United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 13, 2022
                                     No. 21-20150                           Lyle W. Cayce
                                                                                 Clerk

   United States of America,

                                                                Plaintiff—Appellee,

                                         versus

   Erik Rodriguez,

                                                             Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                                No. 4:19-CR-891


   Before Davis, Smith, and Engelhardt, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Before the court is Erik Rodriguez’s motion to suppress a revolver
   found in the pocket of a jacket he left in a friend’s car. That motion presents
   not only novel and difficult questions of Fourth Amendment standing but
   also far more prosaic questions of Fourth Amendment substance. The ques-
   tions in the latter category suffice to resolve the case, so that is where we turn.
   Whether a defendant in Rodriguez’s position had Fourth Amendment stand-
   ing to challenge the search in question will wait for another day. Instead, we
   affirm on the ground that the search was a legal protective sweep.
Case: 21-20150      Document: 00516318492           Page: 2    Date Filed: 05/13/2022




                                     No. 21-20150


                                          I.
          Rodriguez was a passenger in a car driven by his friend. Police noticed
   the car straddling two lanes of traffic, so they began to follow it. They ob-
   served that there were two men in the car and that both were wearing hooded
   jackets. The passengers appeared intently interested in the police car and
   were shifting in their seats. The officers found that activity suspicious. Hav-
   ing already observed a traffic violation, they decided to execute a stop.
          The police activated their lights, but at first the vehicle did not pull
   over. Instead, it passed two driveways before pulling into a third—an apart-
   ment complex with a reputation for gang activity. Once in the complex, the
   vehicle continued to roll forward before stopping after a blip from the officers’
   siren. As the officers exited their cruiser and approached the vehicle, the
   driver initially opened his door, then remained in the car and rolled down his
   windows, as instructed. The officers noticed an infant in the back seat.
          The officers removed both Rodriguez and the driver. The driver was
   still wearing his jacket, but Rodriguez was no longer wearing his—even
   though the temperature was in the forties. Neither man had a driver’s
   license, and the driver admitted that one of his IDs was fake. The officers
   thus detained both men and placed them, in handcuffs, in the back of their
   patrol car, even though Rodriguez was not suspected of any crime.
          As one officer ran the driver’s IDs, the other searched the vehicle’s
   passenger compartment. He discovered a jacket on the backseat floorboard—
   its color matched Rodriguez’s pants, but the officer testified that he did not
   immediately “put two and two together” and consider that the jacket be-
   longed to Rodriguez. The officer found a revolver in the jacket’s pocket.
          Rodriguez and the driver gave the officers permission to use their
   phones to call family members to pick up the car and baby. But in addition to
   making the calls, an officer also, without permission, went through the




                                          2
Case: 21-20150      Document: 00516318492           Page: 3     Date Filed: 05/13/2022




                                     No. 21-20150


   phones. As he did, he observed “MS-13 material” that appeared to implicate
   Rodriguez. Both Rodriguez and the driver were arrested for state crimes—
   the driver for tampering with a government document and Rodriguez for
   unlawfully carrying a weapon in connection with gang activity.
          Rodriguez turned out to be an illegal alien, meaning that, regardless of
   any connection to MS-13 or other gangs, his possession of the revolver was a
   federal crime. He was thus charged with violating 18 U.S.C. § 922(g)(5)(A).
          Rodriguez filed a motion to suppress, maintaining that the search of
   the vehicle violated his Fourth Amendment rights and that his questioning
   during the stop violated his Fifth and Sixth Amendment rights. After an
   evidentiary hearing, the district court ordered the suppression of statements
   made by Rodriguez, reasoning that they were taken in violation of Miranda v.
   Arizona, 384 U.S. 436 (1966). It also suppressed evidence gained from the
   search of Rodriguez’s phone, which the court concluded violated Riley v.
   California, 573 U.S. 373 (2014). But it did not suppress the gun—the court
   ruled that the stop of the vehicle and detention of the passengers had been
   reasonable, and Rodriguez “neither had nor claimed any ownership or pos-
   sessory interest or reasonable expectation of privacy in the” vehicle because
   he had been merely a passenger. Rodriguez thus had no standing to challenge
   the search.
          With the gun admitted, Rodriguez pleaded guilty and was sentenced
   to time served plus three years’ supervised release. Rodriguez appeals the
   conviction, maintaining that the district court erred by denying his motion to
   suppress.

                                          II.
          “When reviewing the denial of a motion to suppress evidence, this
   court reviews the district court’s factual findings for clear error and the
   district court’s conclusions . . . de novo.” United States v. Perez, 484 F.3d 735,




                                           3
Case: 21-20150       Document: 00516318492           Page: 4     Date Filed: 05/13/2022




                                      No. 21-20150


   739 (5th Cir. 2007). Rodriguez does not challenge any of the district court’s
   factfindings. Thus, as the government concedes, the only questions before
   us are legal ones that we review de novo.

                                           III.
          A Fourth Amendment inquiry typically proceeds in two parts: A court
   first asks whether the defendant had standing to challenge the search and
   then, if the answer is yes, asks whether the search was reasonable. In other
   contexts, that order would be not just typical but mandatory. Standing is a
   matter of jurisdiction, and courts must assess their jurisdiction before turning
   to the merits. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998).
          But Fourth Amendment standing is a different matter. “The concept
   of standing in Fourth Amendment cases can be a useful shorthand . . . but it
   should not be confused with Article III standing . . . .” Byrd v. United States,
   138 S. Ct. 1518, 1530 (2018). To the contrary, Fourth Amendment standing
   “is not a jurisdictional question and hence need not be addressed before
   addressing other aspects of the merits of a Fourth Amendment claim.” Id.
          Thus, we are not bound to decide whether Rodriguez had standing to
   challenge the search of his jacket. Instead, the usual rule applies, and we may
   affirm the judgment for any reason supported by the record. See Palmer ex rel.
   Palmer v. Waxahachie Indep. Sch. Dist., 579 F.3d 502, 506 (5th Cir. 2009);
   United States v. Ibarra-Sanchez, 199 F.3d 753, 758 (5th Cir. 1999). Thus, we
   may affirm if we conclude, as we do, that that search was lawful.
          That course is particularly appropriate here in light of the novelty of
   the Fourth Amendment standing questions. Rodriguez presents two theories
   in support of Fourth Amendment standing, and precedent does not defini-
   tively answer either.
          First, Rodriguez maintains that he had a reasonable expectation of




                                            4
Case: 21-20150         Document: 00516318492              Page: 5       Date Filed: 05/13/2022




                                          No. 21-20150


   privacy in the jacket. “Typically,” a passenger in a car, as distinct from the
   driver, “lacks standing to complain of its search.” United States v. Roberson,
   6 F.3d 1088, 1091 (5th Cir. 1993). But this circuit has recognized an exception
   for a passenger’s personal luggage. “The owner of a suitcase located in
   another’s car may have a legitimate expectation of privacy with respect to the
   contents of his suitcase.” United States v. Buchner, 7 F.3d 1149, 1154 (5th Cir.
   1993). Rodriguez maintains that the same logic extends to the pockets of the
   jacket he had removed and left in the vehicle. But jackets are not exactly like
   suitcases, and neither party, nor this court, has located any precedent
   squarely addressing Rodriguez’s theory. 1
           Second, Rodriguez maintains that he has standing to challenge the
   search because it qualifies as a trespass. Because he did not advance that
   theory before the district court, it is subject to the demanding standard of
   plain-error review. See Puckett v. United States, 556 U.S. 129, 135 (2009).
           Rodriguez relies primarily on United States v. Richmond, 915 F.3d 352
   (5th Cir. 2019), which itself interprets United States v. Jones, 565 U.S. 400
   (2012). Those cases hold that, in addition to the more familiar reasonable-
   expectation-of-privacy test described above, a defendant can show Fourth
   Amendment standing if the government has committed a common-law tres-


           1
             There are a few non-binding cases addressing whether individuals have a reason-
   able expectation in jackets left in places they do not own, but they all depend on facts
   significantly different from those at issue here. In United States v. Alewelt, 532 F.2d 1165,
   1168 (7th Cir. 1976), the court held that the defendant had relinquished his reasonable
   expectation of privacy by leaving his jacket on a coat rack in a public hall. The court in
   United States v. Adams, 583 F.3d 457, 465 (6th Cir. 2009), held that that defendant had
   relinquished his expectation by leaving his jacket on the floor of a crowded hotel room. The
   court in United States v. Keith, No. 08-CR-360, 2010 WL 58988, at *10 (N.D. Ohio Jan. 6,
   2010), described the question as “an extremely close call.” That court also ruled against
   the defendant, noting that, though the jacket was in the house where he lived, his god-
   mother, who had consented to the search, regularly handled the jacket and checked its
   pockets. See id.




                                                5
Case: 21-20150        Document: 00516318492             Page: 6      Date Filed: 05/13/2022




                                         No. 21-20150


   pass as part of an investigation. See id. at 408–09. But the recent vintage of
   those cases leaves us with few authorities interpreting them, and we do not
   have the benefit of the district court’s assessment.
           All of that is to say that the question of Rodriguez’s standing is diffi-
   cult. Admittedly, “judges may not invoke judicial modesty to avoid difficult
   questions.” Holder v. Hall, 512 U.S. 874, 966 (Stevens, J., dissenting). But
   neither is it “the role of the federal courts to answer legal questions unless
   specific cases need answers.” Greenless v. Almond, 277 F.3d 601, 607 (1st Cir.
   2002). In keeping with that principle, we reserve for another day the theories
   of Fourth Amendment standing presented by Rodriguez; we turn instead to
   a question to which our precedents provide a more certain answer.

                                              IV.
           Turning to the merits of the search of Rodriguez’s jacket, we conclude
   that the search was reasonable. Specifically, it was justified by the protective-
   sweep exception to the Fourth Amendment’s warrant requirement. 2
           The protective-sweep exception was first articulated in the vehicular
   context in Michigan v. Long, 463 U.S. 1032 (1983). The Court allowed police
   “to conduct an area search of the passenger compartment [of a vehicle] to
   uncover weapons, as long as they possess an articulable and objectively rea-
   sonable belief that the suspect is potentially dangerous.” Id. at 1051. Such
   searches are permissible even if a suspect has been removed from the
   vehicle—as long as he “is not placed under arrest, he will be permitted to
   reenter his automobile, and he will then have access to any weapons inside.”
   Id. at 1052. That logic controls even if the suspect has been handcuffed.
   United States v. Wallen, 388 F.3d 161, 166 (5th Cir. 2004).


           2
            We do not address whether the search might also have been valid under a different
   exception to the Fourth Amendment’s warrant requirement.




                                               6
Case: 21-20150        Document: 00516318492         Page: 7    Date Filed: 05/13/2022




                                     No. 21-20150


             The protective-sweep exception survived Arizona v. Gant, 556 U.S.
   332 (2009), which addressed the related subject of searches of a vehicle
   incident to an arrest. That decision took a narrow view of the proper scope
   of such searches, but it preserved Long as a separate exception applying
   “under additional circumstances when safety or evidentiary concerns
   demand.” Gant, 556 U.S. at 346.
             While Gant searches and Long searches are both justified by the
   interest in officer safety, see Gant, 556 U.S. at 338; Long, 463 U.S. at 1049,
   they are nonetheless distinct. Long searches are premised on the possibility
   that a suspect might return to a vehicle, see Long, 463 U.S. at 1052, but Gant
   searches occur when a suspect is being placed under arrest and is therefore
   unlikely to return to the vehicle, see Gant, 556 U.S. at 340–41. Long’s roots
   lie not in the search-incident-to-arrest exception but, instead, in the frame-
   work established by Terry v. Ohio, 392 U.S. 1 (1968). See, e.g., United States v.
   Baker, 47 F.3d 691, 693 (5th Cir. 1995). Thus, post-Gant decisions of this
   court have continued to apply Long, including to situations in which a suspect
   is handcuffed at the time of the search. See Davila v. United States, 713 F.3d
   248, 259 (5th Cir. 2013); United States v. Edmond, 787 F. App’x 258, 259 (5th
   Cir. 2019) (per curiam).
             The officers did not arrest Rodriguez until they had discovered the
   gun. To be lawful, a search of his property would thus have to have been a
   Long search rather than a Gant search.
             For a Long search to be valid, an officer must have “a reasonable
   suspicion that the person poses a danger and may gain immediate control of
   weapons.” Wallen, 388 F.3d at 164. That suspicion must be based on “speci-
   fic and articulable facts.” Long, 463 U.S. at 1049 (quoting Terry, 392 U.S.
   at 21).
             Our precedents have identified several circumstances that can help




                                          7
Case: 21-20150      Document: 00516318492          Page: 8    Date Filed: 05/13/2022




                                    No. 21-20150


   clear that bar. Most relevant here, “[t]hat a person is stooping down and
   moving from side to side in the front seat of an automobile may form the basis
   of [a] reasonable belief” that he is armed and dangerous. United States v.
   Colin, 928 F.2d 676, 678 (5th Cir. 1991) (quotation omitted); see also United
   States v. Brown, 209 F. App’x 450, 453 (5th Cir. 2006) (per curiam).
          The officers observed both Rodriguez and the driver moving within
   their seats apparently in response to the presence of police. Rodriguez was
   shifting “[a]s if [he was] removing a jacket.” That observation alone was in
   the direction of creating a reasonable suspicion that Rodriguez was conceal-
   ing a weapon, thereby justifying a Long search before Rodriguez was released.
          And there are more facts pointing in the same direction. The vehicle
   passed other driveways and stopped in an apartment complex associated with
   gang activity. Once within that complex, it continued to roll forward rather
   than stop immediately. The driver initially opened his door as the officers
   approached. All of those factors could have contributed to a reasonable belief
   on the part of the officers that they were in danger and could take steps to
   protect themselves.
          Rodriguez counters that there are insufficient factual findings to assess
   the validity of a protective sweep, and so remand is appropriate. We disagree.
   In the absence of formal factfindings justifying the denial of a motion to
   suppress, remand may be appropriate where the record provides a basis to
   doubt the district court’s decision, such as a mistaken legal assumption or
   express refusal to resolve certain facts. See United States v. Guzman, 739 F.3d
   241, 247–48 (5th Cir. 2014). But “ordinarily,” we affirm if the evidence in the
   record allows us to do so, as it does here. United States v. Staggers, 961 F.3d
   745, 758 (5th Cir. 2020). Though the district court did not specifically iden-
   tify the above points as factual findings, Rodriguez has not expressly disputed
   any of them. The factfindings the district court did make do not suggest that




                                          8
Case: 21-20150      Document: 00516318492           Page: 9    Date Filed: 05/13/2022




                                     No. 21-20150


   it doubted the officers’ credibility or that it was deliberately avoiding the
   question of danger. We thus adopt the ordinary course and look to evidence
   outside the formal factfindings to affirm the judgment.
          Rather than challenge facts indicating the situation’s dangerousness,
   Rodriguez seeks to rebut the protective-sweep theory by questioning whether
   he could have taken control of the weapon in the car. He states that when the
   sweep occurred, “there was no realistic possibility that either [Rodriguez or
   the driver] . . . would have been permitted to reenter the [vehicle] at any point
   during the encounter.” To be sure, the driver was already known to have been
   driving without a license and to have a fake ID, so even if he had not been
   formally arrested when the search occurred, the police could have expected
   that he soon would be.
          But Rodriguez could easily have returned to the car. As the district
   court found, he had only been detained, not arrested. Though police were
   later forced to impound the vehicle, at the time of the search they still hoped
   to release it to the driver’s wife. Until the gun was found, there was no reason
   to doubt that Rodriguez (though he did not have a driver’s license) would
   soon be allowed to return to the car as a passenger and drive away.
          Rodriguez responds that by that point, the “encounter” between him
   and law enforcement would be over, obviating any concern for officer safety.
   But an encounter between civilians and law enforcement begins before, and
   thus can continue after, a suspect has been subjected to a search or seizure.
   See, e.g., United States v. Flowers, 6 F. 4th 651, 655 (5th Cir. 2021). Long and
   its progeny are premised on the understanding that a police officer may still
   be in danger after a suspect is released and allowed to return to his car. See
   Long, 463 U.S. at 1052. Rodriguez points to no authority questioning that
   understanding.
          The officers had a reasonable basis to believe that Rodriguez might




                                          9
Case: 21-20150   Document: 00516318492          Page: 10   Date Filed: 05/13/2022




                                 No. 21-20150


   return to the vehicle and access a weapon. Under Long, they were thus
   authorized to conduct a protective sweep of the passenger compartment.
   Because the search was legal, the question of Rodriguez’s standing to
   challenge it is immaterial. Rodriguez’s conviction and the denial of his
   motion to suppress are AFFIRMED.




                                      10